Title: To John Adams from Vilneuve, 25 August 1797
From: Vilneuve
To: Adams, John


				 1e. Duplicata 
					Monsieur Le Président
					Ce 25 aoust 1797.
				
				J’ai apris que le Congrès vous a autorisé par un Décret, de former un Corps d’Ingénieurs. j’aloux depuis long-tems de trouver les moyens de passer dans le nouveau monde, et d’y être de quelques utilités; je crois ne pouvoir trouver une plus heureuse circonstance pour vous offrir mes Services. j’ose esperer qu’ils seront accueilis avec intérêt, et que vous vouderez bien avoir la bonté de me faire de vos intentions.Je suis avec respect / Monsieur Le Président / Vore. obt. sr.
				
					Vilneuve
				
				
					P.S. Veüillez je vous prie, Monsieur le Président, m’adresser vos Lettres par Duplicatas, chez M. Vanstavern Négt. sur le Wÿnhaven à Rotterdam.
				
			